Citation Nr: 0416091	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  91-35 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain. 

2.  Entitlement to service connection for irritable bowel 
syndrome. 

3.  Entitlement to service connection for a dorsal spine 
disorder. 

4.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 

5.  Entitlement to an increased (compensable) initial rating 
for a left varicocele.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1984 to June 
1990.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a December 1990 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which in pertinent 
part denied service connection for a psychiatric disorder and 
granted service connection for a left varicocele at a 
noncompensable rating.  The veteran expressed disagreement 
with this initial noncompensable rating, and ultimately 
perfected an appeal to the Board with respect to the issue.  
Accordingly, the principles enumerated in Fenderson v. West, 
12 Vet. App. 119 (1999) with respect to "staged ratings" 
are for application with respect to this claim.  The veteran 
also perfected an appeal to the Board with respect to the 
December 1990 denial of the claim for entitlement to service 
connection for a psychiatric disorder. 

The Board issued a remand in March 1992 requesting initial 
adjudication of the issue of entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU), deferring at that time the 
adjudication of the issue of entitlement to an increased 
rating for a left varicocele and entitlement to service 
connection for a psychiatric disorder, as well as two other 
issues not currently on appeal.  Further development was 
requested by the Board in July 1994 and August 1996 remands.  
Thereafter, additional appeals to the Board were perfected 
with respect to the issues of entitlement to service 
connection for a dorsal spine disorder (addressed in an 
August 1998 Statement of the Case) and lumbosacral strain and 
irritable bowel syndrome (both issues addressed in a November 
1999 Statement of the Case).  The veteran also raised the 
"sub issue" of entitlement to service connection for PTSD 
with respect to the then-pending claim for service connection 
for a psychiatric disorder.  

At an October 2002 hearing at the VA Regional Office in 
Philadelphia, Pennsylvania (now the RO of jurisdiction over 
the veteran's file), the veteran withdrew his TDIU claim.  As 
a result, the only issues currently before the Board are 
listed on the first page, above, and the Board concludes that 
sufficient development has been completed to equitably 
adjudicate these issues.  In December 2003, a Travel Board 
hearing was held at the RO before the undersigned Veterans 
Law Judge.


FINDINGS OF FACT

1.  There is no competent medical evidence linking current 
disability associated with lumbosacral strain, irritable 
bowel syndrome, a dorsal spine disorder, or a psychiatric 
disorder to in-service symptomatology or pathology. 

2.  There is no competent medical evidence showing an 
etiologic relationship between any portion of a current 
psychiatric disability and a service-connected disability.  

3.  The veteran received no awards or decorations denoting 
engagement in combat, and no other supportive evidence 
reflects that the veteran engaged in combat during active 
military service.

4.  A verified stressor which could support a diagnosis of 
PTSD is not demonstrated by objective evidence of record. 

5.  At no time during the pendency of the veteran's appeal 
has his left varicocele resulted in interference with 
genitourinary functioning; voiding dysfunction or renal 
dysfunction due to the varicocele is not demonstrated.   

CONCLUSIONS OF LAW

1.  Neither lumbosacral strain, irritable bowel syndrome, a 
dorsal spine disorder, nor a psychiatric disorder was 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003). 

2.  A psychiatric disorder is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 C.F.R. § 3.310 (2003).

3.  The criteria for an initial compensable evaluation for 
residuals of a left varicocele have not been met at any time 
since the effective date of the grant of service connection.  
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.115, Diagnostic Code (DC) 7529 (effective prior to February 
17, 1994); 38 C.F.R. §§ 4.115a, 4115b, DC 7529 (effective 
from February 17, 1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims (Court) seeking review and clarification of the 
Pelegrini decision, cited above.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In a March 2002 letter, the RO advised the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of detailed statements of the case 
(SOCs) and supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law and 
what the evidence must show in order to substantiate his 
claims.  The Board therefore believes that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claims, and that the 
SOCs and SSOCs issued by the RO clarified what evidence would 
be required in order for the veteran to prevail on the claims 
on appeal.  Further, the claims file reflects that the July 
2003 SSOC contained the new duty-to-assist regulations 
codified at 38 C.F.R. § 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

In this regard, the record reflects that, when asked by the 
undersigned at the December 2003 hearing whether he had any 
additional evidence to submit, the veteran responded that 
there no records of treatment aside from that provided at a 
VA medical center.  Given this testimony, the fact that the 
record does contain numerous reports form treatment and 
examinations conducted at VA medical centers, the fact this 
case has pending since 1990, and the fact that this case has 
already been remanded three times by the Board, any further 
delay in the adjudication of the veteran's appeal to conduct 
additional development at this point would not be justified. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter again for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

A.  Service Connection Claims

1.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborate 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

2.  Analysis

A thorough review of the service medical records (SMRs), 
which are quite numerous but predominantly describe 
disabilities not at issue in the present decision, does not 
reveal any evidence of a chronic disability due to 
lumbosacral strain, irritable bowel syndrome, a dorsal spine 
disorder, or a psychiatric disorder.  The records do contain 
isolated references to treatment for what was diagnosed as a 
low back strain in February 1987, after the veteran felt a 
"jolt" sensation in his back while playing basketball.  
Within approximately one week, however, the low back strain 
was reported to have resolved.  The April 1990 examination 
conducted proximate to the veteran's release from service did 
not reveal a back disability, or any of the other conditions 
for which service is claimed in this appeal.  While some 
records reflect nausea, that was reported to be have been 
associated with "sea sicknesses" and a viral infection, and 
no in-service diagnosis of irritable bowel syndrome is of 
record.  

After service, the first VA examination afforded the veteran 
in September 1990, within a few months of separation, in 
pertinent part reflected diagnoses of left dorsal paraspinous 
strain, with no associated limitation of motion and mild to 
moderate depressive reaction, felt to probably be associated 
with chronic pain syndrome.  The only diagnoses following a 
November 1992 VA examination were Meniere's disease and a 
left varicocele, conditions for which service connection has 
been granted.  A May 1995 VA psychiatric examination resulted 
in diagnoses on Axis I of a general anxiety disorder with 
mild depressive symptoms and somatization, mostly abdominal 
and GU tract.  The reports from this examination contain no 
findings or opinion linking a psychiatric disorder to 
service.  

Thereafter, the pertinent evidence reflects references to 
irritable bowel syndrome (September 1995 VA outpatient 
record, October 1998 VA examination report); lumbosacral 
strain (October 1998 VA examination report); degenerative 
disc disease involving the lumbar spine (August 1994 VA X-ray 
report, December 1998 VA CT scan); mild retrolisthesis of and 
marked degenerative changes at L5-S1 (October 1998 VA X-ray 
report) and a diagnosis of PTSD (October 2000 VA examination 
report).  None of this evidence, or any other medical 
evidence of record, contains any medical evidence or opinion 
linking a current disability due to lumbosacral strain, a 
psychiatric disorder other than PTSD, irritable bowel 
syndrome, or a dorsal spine disorder to in-service disease, 
injury, symptomatology, or pathology.  Thus, service 
connection for these disabilities on a "direct" basis must 
be denied.  38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303(a), 3.304. 

In making this determination above, the Board notes that it 
has considered the written contentions and sworn testimony 
presented by the veteran asserting an etiologic link between 
the claimed disabilities and service, to include his 
assertion that he injured his spine during service while 
carrying frozen meat, and his contention that while irritable 
bowel syndrome was first diagnosed after service, his in-
service abdominal complaints were manifestations of this 
condition.  The probative value of the positive evidence 
represented by such lay assertions, however, is simply 
outweighed by that of the more objective negative clinical 
evidence cited above.  See Routen, Espiritu, supra.

The veteran has also claimed that service connection for a 
psychiatric disorder is warranted on a "secondary" basis.  
His assertion in this regard is that his service-connected 
disabilities, including his varicocele and Meniere's disease, 
are so debilitating and/or embarrassing as to result in 
psychiatric distress.  Review of the evidence of record, 
while reflecting possible psychophysiologic manifestations 
and "chronic pain syndrome," reveals no definitive medical 
evidence to specifically support the assertion that a 
psychiatric disability is the result of a service-connected 
disability.  Thus, as this assertion of the veteran requires 
medical knowledge beyond his expertise, the claim for service 
connection for a psychiatric disorder on a secondary basis 
must also be denied.  See id; 38 C.F.R. § 3.310.  In making 
this determination, the Board finds nothing sufficiently 
definitive in the record to support a conclusion that there 
is any portion of a current psychiatric disability that is 
the result of "aggravation" by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With regard to the veteran's claim that he has PTSD as the 
result of stressors suffered during his duty on the USS 
Callaghan, to include those resulting from a claimed attack 
on the vessel and coping with the suicide of an officer with 
whom he served on that ship, the primary question which must 
be resolved in this decision is whether the veteran sustained 
a qualifying stressor within the requirements of 38 C.F.R. § 
3.304(f), as discussed above.  Without such corroboration of 
a qualifying stressor, the question of the validity of the 
October 2000 VA diagnosis of PTSD, and therefore whether 
further medical inquiry should be conducted under the VCAA, 
is irrelevant.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  The veteran's military 
personnel and medical records do not indicate that he 
participated in combat, and he is not in receipt of 
decorations or awards suggestive of combat status.  The 
Callaghan's Ship History of record does not indicate that the 
ship was involved in combat during the veteran's service on 
that vessel.  The Board has considered the veteran's 
testimony with respect to the alleged attack while the 
Callaghan was in the Persian Gulf.  However, the Board finds 
the military records to be more probative of this issue.

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 
380 (2000); Manlincon v. West, 12 Vet. App. 238 (1999); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994) (all for the general 
proposition that service department findings relative to an 
individual's service are "binding on the VA for the purposes 
of establishing service in the U.S. Armed Forces").  In this 
matter, there is no reason to question the accuracy of the 
veteran's military service records as to their accuracy. See 
Sarmiento v. Brown, 7 Vet. App. 80, 82-83 (1994).  Based upon 
these records, the Board finds that he did not participate 
in, nor was he exposed to any combat related activity.  

With regard to the stressor associated with the claimed 
suicide of an officer, the veteran has submitted no evidence 
to support his assertions in this regard, and in fact has not 
provided the name of the officer alleged to have committed 
suicide.  It is also unclear whether such an event could be 
characterized as a "stressor" in the clinical sense so as 
to support a diagnosis of PTSD under DSM-IV (American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed.), although the Board would not 
prejudge such a possibility.  Based upon the veteran's 
failure to provide sufficient details to permit verification 
of the suicide incident, the Board finds it to be an 
insufficient basis to conclude that a stressor that would 
support a diagnosis PTSD actually occurred.  

In summary, the Board finds that the preponderance of the 
evidence of record militates against a finding that the 
veteran served in combat.  See VAOPGCPREC 12-99 (Oct. 18, 
1999) (holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and that the issue of whether any particular 
set of circumstances constitutes engagement in combat with 
the enemy for purposes of section 1154(b) must be resolved on 
a case-by-case basis).

As discussed above, if the claimed stressor is not combat-
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by credible 
evidence."  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Despite significant efforts, there has been no credible 
evidence obtained to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor, as 
required by 38 C.F.R. § 3.304.  Furthermore, the Board notes 
that the VA psychiatrist who rendered the October 2000 
diagnoses of PTSD appears to have based this diagnosis upon 
the veteran's unverified and uncorroborated accounts as to 
his in-service experience.  Accordingly, the Board finds that 
the diagnosis is not probative.  See Swann, 5 Vet. App. at 
233.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD of record lacks probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.   

B.  Increased Rating for Varicocele

1.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Although VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4) does not provide rating criteria specifically for 
residuals of a left varicocele, the law provides that an 
unlisted condition may be rated analogously to a closely 
related disease or injury.  38 C.F.R. § 4.20.  Under the 
criteria effective prior to February 17, 1994, a rating for 
new growths (which would include a varicocele), benign, for 
any part of the genitourinary system, a rating was based upon 
interference with genitourinary function, using any 
applicable genitourinary analogy.  38C.F.R. § 4.115; 
Diagnostic Code (DC) 7529 (effective prior to Feb. 17, 1994). 

During the pendency of the veteran's claim, the criteria for 
rating genitourinary disabilities were changed effective from 
February 17, 1994.  See 59 Fed. Reg. 2,523-29 (Jan. 18, 1994) 
(codified at 38 C.F.R. §§ 4.115a, 4115b, DC 7529 (2003).  The 
revised criteria codified at DC 7529 provide that benign 
neoplasms of the genitourinary system are rated based on the 
more predominant of renal or voiding dysfunction. 

The revised criteria enumerated under renal dysfunction are 
as follows:  Requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 
100 percent evaluation. Persistent edema and albuminuria with 
BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
evaluation.  Constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under diagnostic code 7101 
warrants a 60 percent evaluation.  Albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101 warrants a 30 
percent evaluation.  Albumin and casts with history of acute 
nephritis; or hypertension non-compensable under diagnostic 
code 7101 warrants a zero percent evaluation.

The revised criteria enumerated under voiding dysfunction are 
as follows:  Rate particular condition as urine leakage, 
frequency, or obstructed voiding.  For continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence:  Requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day is rated as 60 percent 
disabling; requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day warrants a 40 percent 
evaluation; requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants a 20 
percent evaluation.

For urinary frequency, a 40 percent evaluation may be 
assigned for daytime voiding interval less than one hour; or, 
awakening to void five or more times per night.  A 20 percent 
evaluation may be assigned for daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  A 10 percent evaluation may be 
assigned for daytime voiding interval between two and three 
hours, or; awakening to void two times per night.

For obstructed voiding, a 30 percent evaluation may be 
assigned for urinary retention requiring intermittent or 
continuous catheterization with marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1. post void residuals greater than 150cc; 2. 
uroflowmetry; markedly diminished peak flow rate (less than 
10cc/sec); 3. recurrent urinary tract infections secondary to 
obstruction; 4. stricture disease requiring periodic 
dilatation every 2 to 3 months obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.

For urinary tract infection, a rating is to be assigned as 
for renal dysfunction.  A 30 percent evaluation may be 
assigned for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  A 10 percent evaluation may be assigned when 
there is long term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent management.

The veteran has been provided notice of the revised criteria 
for rating genitourinary disabilities, as these criteria were 
included in the July 2003 SSOC.  Both versions of the rating 
criteria will be applied to the veteran's case in the 
adjudication herein, with the veteran being afforded the 
benefit of the criteria which will provide the highest 
possible rating.  See VAOPGCPREC 7-2003.

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, such as in the instant 
case, and a later claim for an increased rating.  See 
Fenderson, 12 Vet. App. at 119, 126.  The Court noted that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
as to the primary importance of the present level of 
disability, is not necessarily applicable to the assignment 
of an initial rating following an original award of service 
connection for that disability.  Rather, the Court held that, 
at the time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

2.  Analysis

Service connection was established for a left varicocele by 
rating decision dated in December 1990.  A noncompensable 
rating was assigned by analogy under DC 7529, and this rating 
has been confirmed and continued until the present time.  
Pertinent evidence includes the finding of a large varicocele 
upon VA examination in September 1990.  The varicocele was 
without tenderness, edema or erythema upon VA Genitourinary 
examination in May 1995.  An October 2000 VA genitourinary 
examination showed the veteran reporting that he voids five 
times during the day and four times at night.  He did not 
describe incontinence, but he  described pain in the area of 
the varicocele with lifting objects weighing over 50 pounds.  
No problems with sexual functioning were described.  The 
physical examination revealed moderate varicose veins in the 
left side of the scrotum.  Physical restrictions noted by the 
examiner were limited to avoidance of frequent lifting.  

The veteran was provided another VA examination in November 
2002 by the same physician who had examined him in October 
2000.  The physician who conducted the examination noted that 
the claims file had been reviewed.  He indicated that the 
left varicocele had not grown larger or smaller since the 
October 2000 examination.  Discomfort in the left scrotum and 
occasional abdominal pain was described.  He was said to wear 
an elastic band that precluded the wearing of underwear.  He 
described voiding frequency of four to six times a day.  No 
incontinence or sexual dysfunctioning were described.  The 
physical examination revealed no testicular atrophy, and a 
somewhat enlarged left scrotum.  

At the December 2003 hearing, the veteran testified that the 
pain in the left varicocele was generally about "3 to 4" on 
a scale of one to ten.  He stated that the varicocele caused 
sharp pain on occasion with walking, standing, or bending.  
The veteran testified that he did not have pain in the 
kidneys, and that he urinated five to ten times a day.  

Applying the criteria for rating the veteran's varicocele in 
effect prior to and after February 17, 1994, to the facts 
summarized above, the record does not reveal any interference 
with genitourinary functioning as a result of the veteran's 
varicocele.  Thus, entitlement to a compensable rating is not 
warranted under the "old" criteria.  As for a compensable 
rating under the "new" criteria, no renal problems or 
voiding dysfunction has been attributed to the left 
varicocele, thus precluding a compensable rating under these 
criteria.  In this regard, while the veteran testified that 
he voided as much as 5 to 10 times a day, and told the VA 
examiner in October 2000 that he voids four times at night, a 
physician has not linked voiding frequency to the service-
connected disability.  Consequently, an evaluation in excess 
of 0 percent for the left varicocele is not warranted for any 
time during the claim/appeal period.

The Board recognizes that the veteran feels that his 
disability is more severe than was reflected by the 
examinations summarized above, and has carefully considered 
his sworn testimony asserting a more severe disability than 
is reflected by the noncompensable rating currently assigned.  
However, the veteran himself, as a layman, is not competent 
to attribute any physical manifestations to his service-
connected varicocele or to establish a degree of disability 
residual thereto.  See Routen, Espiritu, supra.  In short, 
absent objective manifestations demonstrating that the 
criteria for a compensable rating for the left varicocele are 
met under any potentially applicable diagnostic code, a 
compensable rating for his disability is not warranted.  
Therefore, as the objective medical evidence preponderates 
against the assignment of a compensable rating for a left 
varicocele,  the claim for increased compensation must be 
denied.  Gilbert, 1 Vet. App. at 49.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this regard, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected varicocele is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

ORDER

Entitlement to service connection for lumbosacral strain is 
denied. 

Entitlement to service connection for irritable bowel 
syndrome is denied. 

Entitlement to service connection for a dorsal spine disorder 
is denied. 

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied. 

Entitlement to a compensable initial rating for a left 
varicocele is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



